UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1306



KENNETH LEE CROW,

                                             Plaintiff - Appellant,

          versus


WEST VIRGINIA SUPREME COURT OF APPEALS; NAN G.
BROWN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-00-3-5)


Submitted:   May 25, 2000                    Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Lee Crow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Lee Crow seeks to appeal the district court’s order

denying relief on his complaint alleging violations of his civil

rights.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.     See Crow v. West Virginia Supreme Court, No. CA-00-3-5

(N.D.W. Va. Feb. 23, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2